Exhibit 10.1 REALBIZ MEDIA GROUP, INC. SUBSCRIPTION AGREEMENT The undersigned (hereinafter “ Subscriber ”) hereby confirms his/her/its subscription for the purchase of Units (“ Units ”) of RealBiz Media Group, Inc. (the “ Company ”), on the terms described below, with each Unit consisting of: (a) One (1) share (the “ Shares ”) of common stock of the Company, par value $0.001 per share (the “ Common Stock ”); and (b) A warrant (collectively, the “ Warrants ”) to purchase, at any time prior to the first anniversary after the date of issuance of the Warrant, one (1) share of Common Stock at an exercise price of $0.05 per share (the “ Warrant Exercise Price ”). The shares of Common Stock underlying each Warrant are referred to herein as the “ Warrant Shares ”). Capitalized terms used and not otherwise defined herein shall have the meanings set forth for such terms in the Company’s Confidential Private Placement Memorandum, dated October 26, 2015 (as amended or supplemented, and together with all documents and exhibits thereto, the “ Memorandum ”). The Units, the Shares, the Warrants and the Warrant Shares are sometimes referred to herein as the “ Securities .” In connection with this subscription, Subscriber and the Company agree as follows: 1.
